OPINION — AG — TOWNS WHICH ARE FOR THE FIRST TIME ESTABLISHING ZONING DISTRICTS MUST COMPLY WITH THE NOTICE REQUIREMENTS OF 11 Ohio St. 1978 Supp., 43-104 [11-43-104]. HOWEVER, TOWNS WHICH ARE FOR THE FIRST TIME ESTABLISHING ZONING DISTRICTS NEED NOT COMPLY WITH THE REQUIREMENTS OF 11 Ohio St. 1978 Supp., 43-106 [11-43-106], WHICH APPLY ONLY WHEN THERE IS TO BE A CHANGE IN EXISTING ZONING RESTRICTIONS. CITE: 11 Ohio St. 1978 Supp., 43-101 [11-43-101], 11 Ohio St. 1978 Supp., 43-104 [11-43-104], 11 Ohio St. 1978 Supp., 43-106 [11-43-106] (MUNICIPAL ZONING REGULATIONS) (STEPHEN F. SHANBOUR) 11 Ohio St. 43-106 [11-43-106](A)